Findings sustained by competent evidence and not challenged upon this appeal establish that picketing in this case has been conducted in an unlawful manner and that the illegal and wrongful acts were approved and even incited by the defendant unions, as part of a deliberately prepared plan. I accept the statement of facts contained in the prevailing opinion. I agree, too, with the court's conclusion that "the effect of [the] statute is to prevent courts from enjoining peaceful picketing. It was never intended to deprive the Supreme Court of jurisdiction to enjoin dangerous, illegal acts which constituted disorderly conduct and breach of the peace. If such was its intent and effect it is to that extent unconstitutional and void as an attempt to abridge the jurisdiction of the Supreme Court." The difficulty in this case is that in spite of the *Page 158 
statute the court has enjoined peaceful picketing and the power of the court to enjoin "dangerous, illegal acts which constituted disorderly conduct and breach of the peace" is not even challenged. The appellants ask only that the judgment be so modified that peaceful picketing shall not be prohibited.
By judicial decision the right to picket peacefully in order to achieve a lawful purpose in a labor dispute has been firmly established in this State. We have said that "`picketing' connotes no evil. It may not be accompanied, however, by violence, trespass, threats or intimidation express or implied." (Exchange Bakery  Restaurant, Inc., v. Rifkin, 245 N.Y. 260,263.) In the same case we pointed out that where picketing has been accompanied by unlawful acts, an injunction may be granted to protect a complainant's rights. "This is no novel assumption of jurisdiction," we said there. "Freedom to conduct a business, freedom to engage in labor, each is like a property right. Threatened and unjustified interference with either will be prevented." (p. 265.) The right to picket peacefully for a lawful end was not created by statute and no statute, I agree, could take away from the Supreme Court its jurisdiction to grant in proper case needed protection against unlawful abuse of the right to picket.
Here unchallenged findings establish that the right to picket has been abused. The abuse indeed is so flagrant that continuance of picketing when so conducted would constitute an intolerable threat not only to the rights of the plaintiff but to the public peace and order. There can be no room for doubt that a court of equity has jurisdiction and power to protect the plaintiff by injunction against the threatened wrong. The question remains whether in the manner and form of the exercise of that power the court rejected regulations which the Legislature has power to impose. I differ with my associates only upon that narrow question.
The right of the individual to protection against unlawful interference with the conduct of his business through unlawful *Page 159 
acts of others must be reconciled with the collective right of parties to a labor dispute to strike and to picket in peaceful manner. Often there is room for doubt as to the manner in which such rights should be reconciled, and the Legislature in section 876-a of the Civil Practice Act has imposed upon the exercise of the equitable powers of the court to grant injunctions in labor disputes, regulations which in the opinion of the Legislature are calculated to vindicate rights which at times seem to conflict.
In such disputes injunctions may still be issued, but in manner and form there provided. There is proviso that an injunction is to be confined to prohibition of unlawful acts, and
"(f.) That no item of relief granted prohibits directly or indirectly any person or persons from doing, whether singly or in concert, any of the following acts: * * *
"(5) Giving publicity to and obtaining or communicating information regarding the existence of, or the facts involved in, any dispute, whether by advertising, speaking, picketing, patrolling any public street or any place where any person or persons may lawfully be, or by any other method not involving fraud, violence or breach of the peace."
The intent and effect of the new statute is clear. It does not sanction acts previously unlawful; it does not ban acts previously lawful. It does not abridge the jurisdiction or power of the court to grant protection against acts which are unlawful but it does provide that in granting such injunction it shall leave the parties to a labor dispute free to do acts which under the decisions of this court were lawful before the statute and remain lawful after the statute was enacted. The Constitution does not prevent the Legislature from imposing such regulations so long as they leave to the courts jurisdiction and power to grant adequate and appropriate protection against wrong through injunction confined to prohibition of unlawful acts. (Cf.Goldfinger v. Feintuch, 276 N.Y. 281, 288.)
There is in this case a finding that "the illegal conduct of defendants, their members, agents, servants, employees, and *Page 160 
other persons acting in aid of or in conjunction with them, has been so persistent, continuous, wanton and flagrant as to indicate the danger of continued illegal acts by said persons, and the danger of injury to plaintiffs' property and business if any picketing whatever is allowed." It is to be noted that the finding is not that "any" picketing allowed in the future will
result in the same kind of illegal conduct but only that the illegal conduct has been "so persistent, continuous, wanton and flagrant as to indicate the danger of continued illegal acts." In earlier cases we have said that where there is evidence and finding that a defendant's course of conduct has been such "as to indicate the danger of injury to property if any picketing whatever is allowed," all picketing may be enjoined. (ExchangeBakery  Restaurant, Inc., v. Rifkin, supra; Nann v.Raimist, 255 N.Y. 307, 315.) In the latter case we said: "not improbably a writ could have been framed whereby the desired end would have been attained by prohibitions less complete. We might have preferred such restraints if we had been exercising the powers of a chancellor. Sitting in this court we deal solely with defect of power or with abuse of discretion so gross as to be equivalent to defect of power." Except for the statute these cases would give strong support to the judgment we are reviewing, but the Legislature has in effect now said to the courts that prohibition of lawful picketing shall not be granted as an item of relief where the desired end might be obtained by prohibition less complete.
There may, it is true, be cases where "violence and disturbance have been so great and threatening that peaceful picketing isout of the question." (Wise Shoe Co. v. Lowenthal, 266 N.Y. 264,268.) The statutory command is that no injunctive relief shall indirectly prohibit picketing or other method of giving publicity or information "not involving fraud, violence or breach of the peace." That, I agree, cannot prevent a court from prohibiting all picketing where in truth "peaceful picketing is out of the question." Here, I must repeat, there is no finding and perhaps no basis for a finding that an injunction against continuance of the *Page 161 
wrongful acts which accompanied the violence would be disobeyed or that peaceful picketing is "out of the question." The injunction ignores the statutory provisions which regulate the manner in which the court may exercise its undoubted jurisdiction to protect the plaintiffs' rights from unlawful interference by the defendants though so far as appears "the desired end would have been attained by prohibitions less complete." Though the Legislature may not abridge the jurisdiction of the Supreme Court it can no longer be questioned that it may regulate the manner of its exercise.
For these reasons the judgment should be modified to permit picketing lawfully conducted.
CRANE, Ch. J., LOUGHRAN, FINCH and RIPPEY, JJ., concur with HUBBS, J.; LEHMAN, J., dissents in opinion; O'BRIEN, J., taking no part.
Judgment affirmed, etc. *Page 162